*761OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
It is well settled that a probationary employee may be discharged without a hearing and without a statement of reasons in the absence of any demonstration that dismissal was for a constitutionally impermissible purpose or in violation of statutory or decisional law (Matter of Bergamini v Manhattan & Bronx Surface Tr. Operating Auth., 62 NY2d 897; Matter of Stanziale v Executive Dept., 55 NY2d 735; Matter of Talamo v Murphy, 38 NY2d 637; James v Board of Educ., 37 NY2d 891).
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.